



Exhibit 10.3


Certain information in this Exhibit, marked by [***], has been redacted because
(a) it is (i) not material and (ii) would be competitively harmful if publicly
disclosed; or (b) it is personally identifiable information the disclosure of
which would be an unwarranted invasion of personal privacy.






SEPARATION AGREEMENT AND RELEASE


This Separation Agreement and Release (“Agreement”) is made and entered into
this 22nd day of March, 2019 (the “Effective Date”), by and among the following
parties (“Parties”): (a) Indroneel Chatterjee (“Chatterjee”), and (b) Altisource
Solutions, Inc. (“Altisource”).
Recitals
    WHEREAS, Chatterjee and Altisource are parties to an arbitration proceeding
under the Employment Rules (amended and effective November 1, 2009, Introduction
revised October 1, 2017) of the American Arbitration Association (the “Rules”)
pending before Arbitrator Barbara A. Mentz (the “Arbitrator”) in New York, New
York, entitled Altisource Solutions, Inc. v. Indroneel Chatterjee, AAA Case No.
01-18-0003-7659 (the “Lawsuit”);


WHEREAS, the Lawsuit related to an employment agreement between the Parties
effective as of September 1, 2018 (the “Employment Agreement”);
WHEREAS, prior to entering into the Employment Agreement, Chatterjee was
employed by one of Parent’s Affiliates in Luxembourg (the “Prior Altisource
Employment”);
WHEREAS, Chatterjee is not aware of any errors or material issues with regard to
the financial results, business practices, internal controls, or financial
reporting of Altisource, Parent, or their respective Affiliates;
WHEREAS, in the Lawsuit, Altisource asserted a breach of contract claim against
Chatterjee relating to the Employment Agreement (the “Claim”);
WHEREAS, Chatterjee filed a memorandum in support of his motion to dismiss the
Lawsuit (the “Motion to Dismiss”) on December 21, 2018;
WHEREAS, Altisource filed a memorandum in opposition to the Motion to Dismiss on
January 7, 2019;
WHEREAS, the Arbitrator has not yet ruled on the Motion to Dismiss;
WHEREAS, the Parties all desire to avoid the further costs, expenses, and delay
that would be incurred in connection with the Lawsuit;


1

--------------------------------------------------------------------------------





NOW, THEREFORE, in consideration of the mutual covenants, agreements, and
releases contained herein, the receipt and sufficiency of which is acknowledged
by the undersigned, the Parties agree as follows:
1.Dismissal of the Lawsuit. Within [***] business days following the Completion
Date (as defined below), Altisource will file with the Arbitrator an executed
stipulation and order of dismissal of the Lawsuit with prejudice, in the form
attached hereto as Exhibit A.
2.Chatterjee’s Obligations. Chatterjee agrees to:
a.
Within [***] business days of executing this Agreement, return, and not retain
any copies (whether in hard copy or electronic format) of, all Altisource
Property currently under his custody or control; and shall provide a full
accounting of all Altisource Property that Chatterjee is aware was previously in
his control, but no longer is. Physical embodiments of Altisource Property shall
be sent to Altisource’s outside counsel’s address set forth in Section 15 and
electronic embodiments of Altisource Property shall be sent to the email address
for Gregory J. Ritts (“Ritts”) in Section 15. Chatterjee shall delete all copies
of Altisource Property (whether physical or electronic) and shall provide
written certification that he is no longer in possession of such Altisource
Property. For any Altisource Property that was once in Chatterjee’s control, but
was not returned or identified by Chatterjee, Altisource may make a written
request for such Altisource Property (detailing the Altisource Property that it
believes is in Chatterjee’s possession) and Chatterjee will to the extent he has
not already done so, (i) under take a reasonable investigation to locate such
Altisource Property, (ii) provide a detailed accounting as to what happened to
said Altisource Property and his best understanding of its current location, and
(iii) make reasonable efforts to assist Altisource in retrieving said Altisource
Property.

b.
No later than [***], attend (at his own cost) and participate fully and honestly
in an in-person interview with Altisource counsel at the offices of Altisource’s
outside counsel in New York City at date(s) and time(s) as agreed mutually by
the Parties (the “Interview”). [***]

c.
The scope of the Interview shall be determined solely by Altisource and shall
cover all activities, conduct, discussions, etc.-without limitation-relating to
Chatterjee’s conduct and activities that in any way whatsoever relate to, or
affect, Altisource, Parent or their respective Affiliates. While the Parties
hope that the Interview can be completed in one full day, it is expressly agreed
that the Interview will continue for a second, consecutive full day should
Altisource believe in its sole good faith discretion that such second day is
necessary. If following the second day, Altisource is not satisfied with
Chatterjee’s cooperation during the Interview, it may terminate this Agreement
which shall be null and void ab initio.



2

--------------------------------------------------------------------------------





d.
Within [***] business days of completion of the Interview pursuant to Section
2(c), Altisource shall provide Chatterjee a summary of certain material
statements made during the interview (the “Summary”) for Chatterjee’s review and
approval. Chatterjee shall provide any comments, proposed changes,
clarifications and/or corrections to any misstatements made during the Interview
to the Summary to Altisource within [***] business days of his receipt of the
Summary. Altisource shall be under no obligation to accept any changes requested
by Chatterjee but will use good faith efforts to assess Chatterjee’s requests
for accuracy and will incorporate such requested changes (or similar) if the
failure to do so would, in Altisource’s sole but reasonable discretion, result
in a material misrepresentation of Chatterjee’s statements made at the Interview
or does not reflect the clarifications and/or corrections to any misstatements
made during the Interview. Subject to anything to the contrary set forth in this
Section 2, upon the Parties’ mutual reasonable approval of the final form of the
Summary, Chatterjee shall execute the Summary which shall be signed under the
pains and penalties of perjury, and Chatterjee shall deliver an original
executed Summary to the offices of Altisource’s outside counsel in New York City
(such date of delivery, the “Completion Date”). A copy of the executed summary
shall be delivered to Chatterjee upon the Completion Date. Notwithstanding any
other provision in this Section 2, if Chatterjee fails to deliver an executed
Summary within [***] business days of the date when Altisource provides the
final mutually agreed upon version of the Summary to Chatterjee, there shall be
no Completion Date and this Agreement shall automatically terminate and be null
and void ab initio and any recordings (audio or visual) of the Interview shall
be destroyed and Altisource shall provide Chatterjee written confirmation of the
same. Notwithstanding the forgoing or anything else contained herein, if at any
time prior to the delivery of the executed Summary, Altisource believes that
Chatterjee made any inaccurate or incorrect statements in the Interview, it
shall provide Chatterjee with an explanation as to why Altisource believes such
statements were inaccurate and/or incorrect and allow Chatterjee the opportunity
to correct such statements.

e.
Altisource agrees that (i) none of the statements made by Chatterjee in the
Interview will be used in any way to abrogate or limit the effectiveness of the
release of Chatterjee pursuant to Section 6(b) hereof and (ii) regardless of the
occurrence of the Completion Date, none of the statements made by Chatterjee in
the Interview shall be used by Altisource or its Affiliates to bring any
affirmative claims against Chatterjee. For the purposes of clarification, the
statements made by Chatterjee in the Interview may be used by Altisource or its
Affiliates as necessary to defend themselves against any claims that Chatterjee
may bring or cause to be brought against Altisource, Parent or their respective
Affiliates, including but not limited to use of the statements for impeachment
purposes and bringing counterclaims and cross-claims.





3

--------------------------------------------------------------------------------





3.Altisource’s Obligations. Upon the Completion Date, Altisource agrees to the
following:
a.
Altisource will pay to Chatterjee, in three equal installments, a total of five
hundred twenty-five thousand dollars (U.S. $525,000.00), in each case by wire
transfer in accordance with the wire instructions attached hereto as Exhibit B,
as follows:

i.
One hundred seventy-five thousand dollars (U.S. $175,000.00) within five (5)
business days of the Completion Date;

ii.
One hundred seventy-five thousand dollars (U.S. $175,000.00) on September 3,
2019; and

iii.
One hundred seventy-five thousand dollars (U.S. $175,000.00) on September 1,
2020.

b.
Altisource will pay, directly to the insurer, Chatterjee’s portion of COBRA
health insurance premiums through the end of 2019 for health insurance coverage
of Chatterjee and his spouse, [***]. In no event shall payments made pursuant to
this Section 3(b) exceed thirty thousand dollars (U.S. $30,000).

c.
Chatterjee will be entitled to the 19,533 restricted shares granted to
Chatterjee pursuant to the Restricted Share Award Agreement dated October 5,
2017 (the “2017 Award”), subject to the terms of the applicable award agreement,
provided however, that subject to the conditions set forth in this Agreement,
the continued employment conditions on the shares as set forth in the 2017 Award
will be waived. Chatterjee may not transfer or otherwise pledge or assign any
interest in such shares until the applicable vesting date set forth in the 2017
Award.

d.
Chatterjee will be eligible to continue to participate in the Restricted Stock
Award Agreement dated February 12, 2018 (the “2018 Award”), subject to the terms
of the applicable award agreement, through February 12, 2020 at which point the
2018 Award shall thereupon terminate. Notwithstanding the foregoing but subject
to the conditions set forth in this Agreement, the continued employment
conditions on the shares vesting on or before February 12, 2020 will be waived.
Any shares that would not have otherwise vested by February 12, 2020 shall be
immediately forfeited and shall thereupon terminate. Notwithstanding the waiver
of the continued employment conditions through February 12, 2020 on the shares
subject to the 2018 Award, Chatterjee may not transfer or otherwise pledge or
assign any interest in such shares until the applicable vesting date set forth
in the 2018 Award. Chatterjee shall have user access to the Solium equity
management software platform so that he may track the share awards.



4

--------------------------------------------------------------------------------





e.
Chatterjee will not be entitled to any other compensation (including without
limitation coverage of any costs or fees relating to this Agreement). The amount
payable to Chatterjee under Section 3(a)(i) shall be offset by any and all
amounts paid by Altisource on Chatterjee’s behalf for the portion of the health
insurance premiums that remained his responsibility while an employee of
Altisource.

f.
All payments pursuant to this Agreement will be reduced and withheld for any
applicable state, local, or federal tax withholding obligations, to the extent
Altisource or its Affiliates are required by law. Chatterjee will be responsible
for paying any applicable state, local, or federal taxes on all payments
pursuant to this Agreement, to the extent any such taxes are not withheld by
Altisource or its Affiliates. Chatterjee will reimburse Altisource or its
Affiliates for any tax-related payments actually paid by Altisource or any of
its Affiliates arising out of or connected to this Agreement, to the extent such
payments are not withheld by Altisource or any of its Affiliates in accordance
with this Section 3(g).

g.
Altisource shall offer (at Altisource’s expense) Chatterjee the option of using
Altisource’s provider of choice for the 2018 tax year to provide Chatterjee with
Luxembourg tax preparation and filing services solely with respect to
Chatterjee’s Prior Altisource Employment. Altisource shall be under no
obligation to provide such service provider or such services to Chatterjee if
Chatterjee fails to respond to such provider’s requests in a timely manner.



4.Termination of Employment Agreement. Upon the Completion Date, the Parties
agree that the Employment Agreement is terminated. The Parties further agree
that Chatterjee shall not be entitled-under the Prior Altisource Employment, the
Employment Agreement the Consent to Termination or otherwise-to any compensation
or payments of any kind from Altisource, Parent, or their respective Affiliates,
other than those set forth in Section 3 above.
5.Costs to be Borne by the Parties. Each Party shall bear its own attorneys’
fees and all other costs and expenses with respect to the Lawsuit and this
Agreement, including without limitation any fees, costs and expenses incurred in
connection with the Lawsuit, the Interview and resultant sworn statement, or
negotiation of this Agreement.
6.Releases.
a.
Release of Altisource. Upon the Completion Date, for good and valuable
consideration, and intending to be bound, Chatterjee on behalf of himself, his
successors, assigns, and current and former Affiliates, hereby irrevocably
releases and forever discharges Altisource, Parent, current and former
subsidiaries and their respective Affiliates and each of their respective
present and former officers, directors, members, partners, limited partners,
portfolio companies, attorneys, agents, employees, and shareholders
(collectively, the “Altisource Releasees”), from any and all known and unknown
claims, demands, actions, causes of action, rights, damages, costs, expenses,
and compensation, whether arising under contract, common law, statute, or any
other rule of law or equity, which Chatterjee now has or may have, or which were
or could have been made by or on behalf of Chatterjee from the beginning



5

--------------------------------------------------------------------------------





of the world to the date of this Agreement (the “Released Claims”); provided
that the foregoing release of the Altisource Releasees does not include within
its scope any release of claims relating to any breach of this Agreement. For
the avoidance of doubt, the term “Released Claims” includes without limitation
any claims arising from contracts, agreements, and promises, written and oral;
any and all claims of discrimination on account of sex, race, age, disability,
national origin, religion, veteran status, marital status, sexual orientation,
or other characteristic protected by federal state or local law, ordinance,
regulation, or order, including without limitation claims under Title VII of the
Civil Rights Act of 1964, the Age Discrimination in Employment Act, Executive
Order 11246, the Americans with Disability Act, the Rehabilitation Act, the
Family and Medical Leave Act, the Employee Retirement Income Security Act, the
Genetic Information Nondiscrimination Act, and any other applicable federal,
state, or local antidiscrimination statutes; claims for wrongful termination
actions of any type; breach of express or implied covenant of good faith and
fair dealing; intentional or negligent infliction of emotional distress;
intentional or negligent failure to supervise, train, hire, or dismiss; claims
for fraud, misrepresentation, libel, slander, or invasion of privacy; and claims
as a shareholder of Parent shares.
b.
Release of Chatterjee. Upon the Completion Date, for good and valuable
consideration, and intending to be bound, Altisource on behalf of itself and its
predecessors, successors, and assigns, hereby irrevocably releases and forever
discharges Chatterjee and his successors and assigns, from any and all known and
unknown claims, demands, actions, causes of action, rights, damages, costs,
expenses, and compensation, whether arising under contract, common law, statute,
or any other rule of law or equity, which Altisource now has or may have, or
which were or could have been made by or on behalf of Altisource or its
Affiliates in connection with the Lawsuit, the Claim, the Employment Agreement
or the Intellectual Property Agreement (as defined in Section 18) from the
beginning of the world to the date of this Agreement, provided that the
foregoing release of Chatterjee does not include within its scope any release of
claims relating to any breach of this Agreement and/or the Liquidated Damages as
set forth in Section 7. In furtherance thereof, each of the Parties acknowledges
that it is familiar with various laws that provide as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS             WHICH THE CREDITOR DOES
NOT KNOW OR SUSPECT TO         EXIST IN HIS/HER FAVOR AT THE TIME OF EXECUTING
THE         RELEASE, WHICH IF KNOWN BY HIM/HER, MUST HAVE         MATERIALLY
AFFECTED HIS/HER SETTLEMENT WITH THE         DEBTOR.




6

--------------------------------------------------------------------------------





The Parties waive any and all rights they have or may have under such provisions
of law with respect to the releases contained in this Section 6. In connection
with this waiver, the Parties acknowledge that they are aware that they may
hereafter discover claims presently unknown or unsuspected, or facts in addition
to or different from those which they now know or believe to be a true, with
respect to the releases included in this Section 6.


c.
Nothing herein shall prevent or prohibit the Parties from enforcing any and all
rights with respect to this Agreement and the terms contained herein, and the
Parties acknowledge that releases hereunder shall not apply to any such claims
or rights to enforce this Agreement.

7.Liquidated Damages.
a.
In the event that Chatterjee materially breaches any provision of this Agreement
after the Completion Date, Chatterjee must pay Altisource [***] in liquidated
damages (as an agreed upon reasonable estimate of the likely harm to Altisource,
Parent, or their respective Affiliates, from such breach) and will no longer be
entitled to any unvested stock, options, or shares under Sections 3(c) and (d)
above or any remaining, unpaid amounts owed under this Agreement.

8.Non-Disparagement.
a.
Chatterjee. Chatterjee agrees that on and after the Completion Date:

i.
Chatterjee will not make any statement (written or oral) disparaging to
Altisource, Parent, or the officers, directors, employees, or agents of
Altisource or Parent, or any person or entity that he reasonably should know is
an Affiliate of Altisource or Parent.

ii.
All of Chatterjee’s communications with Altisource, Parent, or their respective
Affiliates, will be made solely to the Chief Executive Officer (“CEO”) or Chief
Legal and Compliance Officer (“CLCO”).

iii.
Chatterjee will not, except to the extent such communications are protected by
applicable law, have any communication (written or oral) about Altisource,
Parent, or their respective Affiliates, with any third parties, including
without limitation:

1.
any current or former employee of Altisource, Parent or their respective
Affiliates;



7

--------------------------------------------------------------------------------





2.
any current or former holder of securities of Altisource, Parent, or their
respective Affiliates;

3.
any current or former client, customer, or vendor of Altisource, Parent, or
their respective Affiliates;

4.
any current or former officer or director of Altisource, Parent, or their
respective Affiliates;

5.
any current or former advisor or consultant of Altisource, Parent, or their
respective Affiliates;

6.
any individuals associated with the press or media; or

7.
any analyst currently or formerly covering Altisource, Parent, or their
respective Affiliates, or the securities of Altisource, Parent, or their
respective Affiliates.

iv.
Notwithstanding the foregoing, Chatterjee will be able to make statements as to
his employment experience while employed as CFO at Altisource as required by
law, including without limitation (i) statements to his personal lawyers,
auditors, and regulators; (ii) testimony compelled by process in any legal
proceeding provided that Altisource has been provided advanced notice of such
testimony; and (iii) statements reasonably necessary for other legally mandated
disclosures. In addition, Chatterjee may disclose to prospective employers the
dates of his employment at Altisource and the general tasks and functions he
performed - e.g. “interfacing with investors”, but may not disclose or discuss
the specifics of his work for Altisource.

b.
Altisource Officers. On and after the Completion Date, William B. Shepro,
Michelle D. Esterman, Kevin J. Wilcox, and Ritts (collectively, the “Officers”)
will not make any statement (written or oral) to any non-Altisource, non-Parent
or non-Affiliate of Altisource or Parent personnel, disparaging to Chatterjee.
Notwithstanding the foregoing, the Officers will be able to make statements as
required by law, including without limitation (i) statements to directors,
officers, employees, lawyers, advisors, auditors, insurers, and regulators; (ii)
statements in relation to any legal proceeding; and (iii) statements reasonably
necessary for securities filings or other legally mandated disclosures.

9.Non-Solicitation
a.
Chatterjee agrees that for a period of [***] from the Completion Date he shall
not, either directly or indirectly, on his own behalf or in the service of or on
behalf of others solicit any individual or entity which is an actual or, to his
knowledge, was within the then preceding [***], an actively sought prospective
customer, preferred investor or vendor of Altisource, Parent, or their
respective Affiliates, for the purpose of offering services of the general type
offered by, or competitive with those offered by, Altisource, Parent, or their
respective Affiliates, or otherwise competing with Altisource, Parent, or their
respective Affiliates, with respect to the Business of Altisource in the United
States of America.



8

--------------------------------------------------------------------------------





b.
Chatterjee agrees that for a period of [***] from the date of the Completion
Date he shall not, either directly or indirectly, on his own behalf or in the
service of others, solicit for employment or consulting services, or hire or
engage, any person who is an employee of Altisource, Parent, or their respective
Affiliates, or was an employee of Altisource, Parent, or their respective
Affiliates, within [***] before the date of such solicitation, hiring or
engagement (other than employees terminated by Altisource, Parent, or their
respective Affiliates); provided that general advertisements for employment
directed to the general population shall not be deemed to constitute
solicitation for employment.

c.
This Section 9 will not apply to customers, investors, vendors, or employees who
worked directly for, or who directly provided services to, Parent’s (i) [***]
business unit; or (ii) [***] business unit. Notwithstanding the foregoing, all
of the other obligations in this Agreement shall continue to apply to Chatterjee
in connection with the limited solicitation activities permitted under this
Section 9(c). Within [***] of each occurrence of Chatterjee engaging in any of
the foregoing limited solicitation activities permitted under this Section 9(c),
Chatterjee will provide a written notice to the CEO or the CLCO that sets forth
the details of the activities undertaken by Chatterjee.

10.Other Obligations.
a.
For a period of [***] after the termination of the Employment Agreement in
accordance with Section 4, Chatterjee shall not, in any manner, directly or
indirectly, alone or in cooperation with any other party, including without
limitation any current or future shareholder of Parent, Altisource, or their
respective Affiliates: make, effect, initiate, cause or participate in (i) any
acquisition of beneficial ownership of any equity or debt securities of Parent,
Altisource, or any securities of any of their respective subsidiaries or other
Affiliates (other than the restricted shares from the 2017 Award and the 2018
Award), (ii) any acquisition of any assets of Parent, Altisource, or any assets
of any of their respective subsidiaries or other Affiliates, or (iii) any tender
offer, exchange offer, merger, business combination, recapitalization,
restructuring, liquidation, dissolution or extraordinary transaction involving
Parent, Altisource, or any of their respective subsidiaries or other Affiliates,
or involving any securities or assets of Parent, Altisource, or any securities
or assets of any of their respective subsidiaries or other Affiliates; propose
or seek, whether alone or in concert with others, any “solicitation” (as such
term is used in the rules of the Securities and Exchange Commission) of proxies
or consents to vote any securities of Parent, Altisource, or any of their
respective subsidiaries or other Affiliates, nominate or propose the election of
any person as a director of Parent, Altisource, or any of their respective
subsidiaries or other Affiliates, or propose any other matter to be voted upon
by the stockholders of Parent, Altisource, or any of their subsidiaries or other
Affiliates; form, join or participate in a “group” (as defined in the Securities
Exchange Act of 1934 and the rules promulgated thereunder) (or discuss with any
third party the potential formation of a group) with respect to any equity or
debt securities of Parent, Altisource, or any securities of any of their
respective subsidiaries or other Affiliates; agree or offer to take, or
encourage or propose (publicly or otherwise) the taking of, any action referred
to in



9

--------------------------------------------------------------------------------





clauses “(i)”, “(ii)” or “(iii)” of this sentence; assist, induce or encourage
any other person to take any action referred to in clauses “(i)”, “(ii)” or
“(iii)” of this sentence, including by providing any Confidential Information of
Parent, Altisource, or any of their respective subsidiaries or other Affiliates,
to any other party; enter into any discussions or arrangements with any third
party with respect to the taking of any action referred to in clauses “(i)”,
“(ii)” or “(iii)” of this paragraph; or request Parent, Altisource, or any of
their respective subsidiaries or other Affiliates (or any of the managers,
officers, management committee members, or directors of Parent, Altisource, or
any of their respective subsidiaries or other Affiliates), directly or
indirectly, to amend or waive any provision of this paragraph.
11.Assumption of Risk. Each Party to this Agreement understands, acknowledges
and agrees that if any fact now believed to be true is found hereafter to be
other than, or different from, that which is now believed, each Party expressly
assumes the risk of such difference in fact and agrees that this Agreement shall
and will remain effective notwithstanding any such difference in fact.
12.No Admissions. The Parties mutually and expressly agree that by entering into
this Agreement, no Party makes any admission of liability or wrongdoing
regarding any allegations made in the Lawsuit.
13.Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the Parties hereto and their Affiliates, subsidiaries,
representatives, successors, and assigns.
14.Modifications and Waivers. No changes or modification of this Agreement shall
be valid unless the same is in writing and signed by a duly authorized officer
of each Party. No waiver of any of the provisions of this Agreement shall be
valid unless the same is in writing and signed by the Party against whom the
waiver is sought to be enforced.


10

--------------------------------------------------------------------------------





15.Notices. Notices required under this Agreement shall be delivered to the
addresses indicated below by hand, through an express mail service, or by
certified or first class mail, postage prepaid, along with an electronic copy
to:
For Chatterjee:    Indroneel Chatterjee
[***]


with a copy (which shall not constitute notice), to:
Aari Itzkowitz
Wilk Auslander LLP
1515 Broadway, 43rd Floor
New York, NY 10036
aitzkowitz@wilkauslander.com


For Altisource:    Law and Compliance Department
Altisource Solutions, Inc.
1000 Abernathy Road NE, Suite 200
Atlanta, GA 30328


with copies to:


Gregory J. Ritts
40, Avenue Monterey
L-2163 Luxembourg
[***]
        
Douglas H. Flaum
Goodwin Procter LLP
The New York Times Building
620 Eighth Avenue
New York, New York 10018
dflaum@goodwinlaw.com
16.Confidentiality.
a.
Settlement Agreement. The Parties hereby acknowledge, covenant, and agree that
the terms of this Agreement are confidential and none of the Parties shall
disclose such terms to any third party, unless required by law, regulatory
requirements, or court order; provided however that Chatterjee may disclose this
Agreement to his wife. The Parties acknowledge that the foregoing sentence shall
be construed as broadly as permitted by law. The Parties further agree and
acknowledge that no Party (including their counsel, representatives, agents,
employees, predecessors, successors, assigns, parents, subsidiaries, and
Affiliates) may, without the written consent of all other Parties, issue press
releases referring to or in any way related to the subject matter of this
Agreement, the Lawsuit, the Claim, or the Employment Agreement. The Parties
further agree and acknowledge that no Party (including their counsel,
representatives, agents, employees, predecessors, successors, assigns, parents,
subsidiaries, and Affiliates) may, without the written consent of all other



11

--------------------------------------------------------------------------------





Parties, comment on the subject matter of this Agreement, any claims, or the
Employment Agreement to media, press, or news agencies. Notwithstanding the
foregoing, it is agreed that the Parties to this Agreement: (a) may file this
Agreement with a court of competent jurisdiction as necessary to enforce any of
the terms of this Agreement; provided that such Party attempts to file the
Agreement under seal in accordance with the court’s rules; (b) may disclose this
Agreement to its respective board, Affiliates, attorneys, accountants, and other
professionals as needed in the ordinary course of business provided that such
disclosure shall be subject to the terms hereof; (c) may disclose this Agreement
in a filing with the Securities and Exchange Commission as required by law; and
(d) may disclose that the Lawsuit has been resolved and that the terms of the
settlement are confidential.
b.
Confidential Information and Trade Secrets. All Confidential Information and
Trade Secrets and all physical embodiments thereof received or developed by
Chatterjee while employed by Altisource, Parent, or their respective Affiliates,
are confidential to and are and will remain the sole and exclusive property of
Altisource, Parent, or their respective Affiliates, and will be returned to
Altisource in accordance with Section 2(a). To the extent that Chatterjee is
personally aware of any Confidential Information or Trade Secrets, Chatterjee
shall hold such Confidential Information and Trade Secrets in trust and
strictest confidence, and shall not use, reproduce, distribute, disclose, or
otherwise disseminate the Confidential Information and Trade Secrets or any
physical embodiments thereof (which, for clarity, Chatterjee is obligated to
return and destroy in accordance with Section 2(a)) and may in no event take any
action causing or fail to take the action necessary in order to prevent any
Confidential Information and Trade Secrets disclosed to or developed by
Chatterjee to lose its character or cease to qualify as Confidential Information
or Trade Secrets.

17.Governing Law; Jurisdiction; Arbitration. This Agreement shall in all
respects be interpreted, governed, and construed by and under the laws of New
York without regard to any conflict of law provisions thereof that would cause
the application of the laws of any jurisdiction other than the state of New
York. The Parties agree to arbitrate any controversy or claim arising out of or
relating to this Agreement in arbitration to be conducted before a single
arbitrator and administered by the American Arbitration Association in
accordance with its Commercial Arbitration Rules. To the extent that she is
available and willing to serve, the arbitration shall be held before Barbara
Mentz, Esq. as the sole arbitrator. The arbitration shall take place in the
Borough of Manhattan in the City of New York. Judgment on the award rendered by
the arbitrator(s) may be entered in any court having jurisdiction thereof. The
Parties also agree to arbitrate all arbitrability issues, including, without
limitation, whether there is an arbitration agreement, the scope of such
agreement, and all arguments related to waiver of their arbitration rights,
including waiver by conduct.


12

--------------------------------------------------------------------------------





18.Entire Agreement. This Agreement is intended by the Parties as a final
expression of their agreement and as a complete and exclusive statement of the
terms hereof, and supersedes all prior understandings, oral and written, between
any of the Parties, relating to the Employment Agreement, the Claim or the
Lawsuit. No Party has entered into this Agreement in reliance on any other
Party’s representations, statements, promises or warranties (oral or otherwise)
except for those that are expressly set forth in this Agreement. Notwithstanding
the foregoing, the Parties acknowledge both (a) the Mutual Consent to
Termination of Employment Agreement and Full Release between Chatterjee and
Altisource S.à r.l. (dated August 31, 2018) (the “Consent to Termination”); and
(b) the Employee Intellectual Property Agreement between Chatterjee and
Altisource (dated August 31, 2018) (the “Intellectual Property Agreement”), and
expressly agree that the terms contained within both documents survive the
execution of this Agreement and the termination of the Employment Agreement in
accordance with Section 4 hereof, provided however that it is expressly
acknowledged and agreed that any and all claims under the Intellectual Property
Agreement which arose or could have arisen, whether known or unknown, prior to
the date of this Agreement have been fully released under Section 6 hereof.
19.Construction. Each and every provision of this Agreement shall be construed
as though the Parties participated equally in the drafting of the same and
therefore the document shall not be construed against any of the Parties as the
drafting party.
20.Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect. Further, should any assignment of any of the Claims or
obligations contemplated or described by this Agreement be invalid, illegal or
incapable of being enforced by any rule of law or public policy, the releases
given in Section 6 of this Agreement shall nevertheless remain in full force and
effect.
21.Survival. Subject to Section 2(c), 2(d), the provisions of Sections 6
(“Releases”), 7 (“Liquidated Damages”), 8 (“Non-Disparagement”), 9
(“Non-Solicitation”), 10 (“Other Obligations”), 16 (“Confidentiality”), 18
(“Entire Agreement”), and 26 (“Definitions”) shall remain in place (i) following
the fulfillment of other terms of the Agreement; and/or (ii) in the event the
Agreement is terminated or breached for so long as permitted by the governing
law.
22.No Assignment. Each of the Parties warrants and represents that such Party
has neither made, nor caused to be made, nor is aware of, nor will make any
assignment or transfer of any claims, demands, accounts, obligations, actions,
causes of action, debts, liens, contracts, agreements, promises,
representations, torts, damages, costs, attorneys’ fees, monies due on accounts,
judgments, or liabilities covered by the above releases.
23.Reliance Upon Legal Counsel. Each of the Parties warrants and represents that
it has relied upon its own legal counsel regarding the proper, complete, and
agreed-upon consideration for, and the terms and provisions of, this Agreement,
and that no statements or representations made by any other Party or any of its
agents, employees, or legal counsel (other than as set forth in this Agreement)
have influenced or induced it to execute this Agreement.


13

--------------------------------------------------------------------------------





24.Officers Authorized to Execute the Agreement. Altisource warrants that its
undersigned corporate officers are fully authorized to execute this Agreement in
the name and on behalf of Altisource and to give the Releases and make the
promises contained herein.
25.Counterparts. This Agreement may be executed in counterparts, each of which
shall constitute but one and the same instrument.
26.Definitions. Any capitalized terms herein that are not defined above are
defined as follows:
a.
“Affiliate” means any person, firm, corporation, partnership, association, or
entity that, directly or indirectly or through one or more intermediaries, is
owned or controlled by, or is under common ownership or control with the
specified individual or entity. For purposes of this Subsection, “ownership”
shall mean ownership of equity securities representing more than twenty percent
(20%) of the value of the equity securities of the specified firm, corporation,
partnership, association or entity, and “control” shall mean (i) the right to
vote equity securities representing more than twenty percent (20%) of the
ordinary voting power of the equity securities of the applicable firm,
corporation, partnership, association or entity, (ii) that the specified
individual or entity has a representative on the governing board, or has caused
to be elected a member of the governing board, of the applicable firm,
corporation, partnership, association, or entity, or (iii) the specified
individual or entity, directly or indirectly, controls the management, through a
management agreement or otherwise, of the applicable firm, corporation,
partnership, association, or entity. In addition, an Affiliate shall mean any
person, firm, corporation, partnership, association, or entity in which
Altisource, Parent, or any of their Affiliates (determined under the foregoing
definition) has any interest and which engages in the business of correspondent
lending or a similar business.

b.
“Altisource Property” means all property, whether tangible or intangible,
belonging in whole or in part to Altisource, Parent, or their respective
Affiliates, regardless of whether such property is owned or licensed, including
without limitation:

i.
All Confidential Information and Trade Secrets (and all embodiments thereof);

ii.
[***]

c.
“Business of Altisource” means the businesses of Altisource, Parent, or their
respective Affiliates, as of [***], which include without limitation the
businesses of:

i.
real estate mortgage banking, residential mortgage origination and default
management services (including without limitation, loan sale execution services,
due diligence services, mortgage fulfillment services, valuation products and
services, underwriting, purchasing support services, default processing
services, property inspection and preservation services, homeowner outreach,
real estate sales, closing and title services, title insurance, component
services, financial



14

--------------------------------------------------------------------------------





services, insurance services, call center services, and other ancillary
services), real estate brokerage services, real estate auction services,
property management services, asset recovery services, customer relationship
management services, loan origination software, residential and commercial loan
servicing software, loss mitigation software, vendor management software,
voucherless payable system software, and information technology solutions to
manage and oversee payments to vendors;
ii.
purchasing, renovating, leasing, and selling real estate;

iii.
developing and providing software and/or other technology solutions for the
mortgage, real estate, asset management, and vendor management industries;

iv.
managing and operating a mortgage and/or banking cooperative and providing any
services to the cooperative members of a similar type provided, or planned to be
provided, by Altisource, Parent, or their respective Affiliates; or

v.
any other commercial activity engaged in or actively under consideration
providing products or services that are similar to any of those provided, or
planned to be provided, by Altisource, Parent, or their Affiliates, in the
normal course of business.

d.
In addition, the term “Business of Altisource” shall include any other
commercial activity engaged in by Altisource, Parent, or their respective
Affiliates, in the normal course of business determined as of [***].

e.
“Confidential Information” means data and information relating to the Business
of Altisource (which does not rise to the status of a Trade Secret) which is or
has been disclosed to Chatterjee or of which Chatterjee became aware as a
consequence of or through his relationship to Altisource, Parent, or their
respective Affiliates, and which has value to Altisource, Parent, or their
respective Affiliates, and is not generally known to its or their competitors.
Confidential Information shall not include any data or information that has been
voluntarily disclosed to the public at-large by Altisource, Parent, or their
respective Affiliates, (except where such public disclosure has been made by
Chatterjee without authorization) or that has been independently developed and
disclosed by others, or that otherwise enters the public domain through lawful
means without breach of any obligations of confidentiality owed to Altisource,
Parent, or their respective Affiliates, by Chatterjee.

f.
“Parent” means Altisource Portfolio Solutions S.A., an entity organized under
the laws of Luxembourg.

g.
“Trade Secrets” means data and information relating to the Business of
Altisource including, but not limited to, technical or nontechnical data,
formulae, patterns, compilations, programs, devices, methods, techniques,
drawings, processes, financial data, financial plans, product plans, or lists of
actual or potential customers or suppliers which (i) derives economic value,
actual or potential, from not being generally known to, and not being readily



15

--------------------------------------------------------------------------------





ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use and (ii) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy. Trade Secrets shall
not include any data or information that has been voluntarily disclosed to the
public by Altisource, Parent, or their respective Affiliates, (except where such
public disclosure has been made by Chatterjee without authorization) or that
otherwise enters the public domain through lawful means without breach of any
obligations of confidentiality owed to Altisource, Parent, or their respective
Affiliates, by Chatterjee.
[Signature Page to Follow]


16

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Chatterjee and Altisource have signed this Agreement as of
the Effective Date written above.


Date:
 
 
Indroneel Chatterjee


By:
 
Name: Indroneel Chatterjee
 
 
Date:
 
 
Altisource Solutions, Inc.


By:
 
Name:
Title:







17

--------------------------------------------------------------------------------





EXHIBIT A
FORM OF STIPULATION OF DISMISSAL


AMERICAN ARBITRATION ASSOCIATION


Altisource Solutions Inc.,


Claimant,


- against -


Indroneel Chatterjee,


Respondent.
 
Arbitration No.: 01-18-0003-7659



STIPULATION OF DISMISSAL
Based upon the Separation Agreement between the Parties dated as of March 22,
2019, the Parties hereby dismiss with prejudice all of their respective claims
in the Arbitration which either were or could have been brought or assessed and
request that the Arbitrator and the American Arbitration Association hereby
close this matter.
 
 
 
By: Aari Itzkowitz
aitzkowitz@wilkauslander.com
Wilk Auslander LLP
1515 Broadway
New York, NY 10036
Tel.: +1 646.375.7660
Fax: +1 212.752.6380
 
By: Douglas H. Flaum
dflaum@goodwinlaw.com
GOODWIN PROCTER LLP
620 Eighth Avenue
New York, NY 10018
Tel.: +1 212.813.8800
Fax: +1 212.355.333











18